o Oo NHN DN AW FP WY NY eK

NHN NHN BB BH BP KN RO RN RO me Se See
Oo SN UA Ff W NO —|§ DT DO ODO I HDB A FP WO NY KK CO

 

Kenneth L. Rosenfeld | ILED

The Rosenfeld Law Firm
1107 9th Street, Suite 850
Sacramento, CA 95814 JUN 17 2018

Tel.: 916-447-2070

T COURT
Fax: 916-447-2097 enStHan piety EF datiegaia
Email: krosenfeld@therosenfeldlawfirm.com seer

Attorney for Jim A. Meron

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:18-CR-00209-KUM
Plaintiff, — S4teroposzn] ORDER ON
Vv. DEFENDANT’S REQUEST TO SEAL
DOCUMENTS

JIM A. MERON
Date: 6/17/2019
Defendant. Time: 9:00 a.m.
Judge: District Judge
Kimberly J. Mueller

 

Defendant Jim A. Meron Request to Seal Documents having been
filed pursuant to Local Rule 141, and
GOOD CAUSE appearing for sealing the documents identified below,
IT IS HEREBY ORDERED that: £
1. The documents to be seal are(1) Defendant's Sentencing
Memorandum Filed under Seal, (2) Defendant’s medical
records from Sutter Health and Sutter General Hospital
and (3) the letter from his licensed marriage and
family therapist;
2. The files identified above shall be during the pendency

of this case and after the case is closed subject to

1 of 2

 

[PROPOSED] ORDER ON DEFENDANT'S REQUEST TO SEAL DOCUMENTS

 

 
Oo Oo HN DN A FP WD YN

NO wpo bh NYO HY NY HY NO KN KF HF | KF FF KF SF SF S|
Oo nN ON ATO BR WD NO KF ODO Oo OUTS] ON OU DlLlUCRULUWL UN ODOCUUL CUD

any court order with prior notice to Defendant Meron

and his counsel, Kenneth L. Rosenfeld.

DATED: June I+, 2019

 

2 of 2

 

[PROPOSED] ORDER ON DEFENDANT'S REQUEST TO SEAL DOCUMENTS

 

 

 

 
